Citation Nr: 0029490
Decision Date: 11/08/00	Archive Date: 12/28/00

Citation Nr: 0029490	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  94-15 663	)	DATE NOV 08, 2000
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Whether the January 1946 rating action which denied service 
connection for amputation of the right 4th (ring) finger was 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from October 1942 to December 
1945.

By rating action of January 1946, service connection for 
residuals of injury to the right 4th (ring) finger was denied 
on the grounds that the inservice surgery involving 
amputation of the finger at the proximal interphalangeal 
joint had the effect of ameliorating a condition incurred 
before enlistment, and the pre-service injury was not 
otherwise aggravated by service.  The veteran was notified of 
this determination by letter of February 1946, but he did not 
appeal it by filing a timely Notice of Disagreement 
therewith.

The Board of Veterans'Appeals (Board) has construed this 
appeal to have originally arisen from an August 1993 rating 
action which determined that the January 1946 rating action 
denying service connection for amputation of the right 4th 
(ring) finger was not clearly and unmistakably erroneous.  

By decision of 21 July 2000, the Board granted service 
connection for amputation of the right 4th (ring) finger on 
the grounds that the January 1946 rating action was clearly 
and unmistakably erroneous in denying service connection on 
the basis of aggravation of the pre-existing right finger 
disorder by service.  Specifically, the Board found clear and 
unmistakable error (CUE) in the January 1946 rating 
determination that the inservice surgery wherein the right 
ring finger was amputated at the proximal interphalangeal 
joint had the effect of ameliorating a condition which 
existed before enlistment.  Rather than ameliorative, the 
Board found that the actual surgery performed, resulting in 
amputation of the finger, clearly represented aggravation of 
the pre-service disorder.  In its REASONS AND BASES FOR 
FINDINGS AND CONCLUSIONS, the Board determined that the 
veteran entered service in 1942 with a pre-existing right 
ring finger disorder indisputably ratable as 0% disabling, 
and departed service in 1945 with a right ring finger 
amputation indisputably ratable as 10% disabling.  In rating 
the veteran's right ring finger disorder as 0% disabling on 
entry into service and 10% disabling at the time of 
separation from service, the Board relied upon the provisions 
of Diagnostic Code 5155 of the revised VA Schedule for Rating 
Disabilities (Schedule), 1945 edition, which the Board 
assumed were in effect at the time of the January 1946 rating 
action.

Subsequent to this decision, it was learned that, although 
the VA Administrator indicated by VA Service Letter of 15 
August 1945 that it was planned to implement the provisions 
of the revised 1945 Schedule effective 1 October 1945, a 
subsequent VA Service Letter of 2 October 1945 indicated that 
he determined that it would not be possible to put the 
revised 1945 Schedule into operation on 1 October 1945 as 
planned due to non-receipt of the revised 1945 Schedule from 
the printer, and that the effective date of the revised 1945 
Schedule would be announced subsequently.  Thereafter, it was 
learned that on 27 June 1946, the President of the United 
States signed into law Public Law 458, 79th Congress, which 
established 1 April 1946 as the effective date of the revised 
1945 Schedule, and other information indicates that, because 
of various shortages causing a considerable delay in 
printing, the revised 1945 Schedule was not distributed to 
some ROs until July 1946.

Inasmuch as the Board in its July 2000 decision with respect 
to the issue of whether the January 1946 rating action which 
denied service connection for amputation of the right 4th 
(ring) finger was clearly and unmistakably erroneous 
mistakenly relied upon the assumption that the rating 
provisions of the revised 1945 Schedule were in effect at the 
time of the January 1946 rating action, whereas in fact RO 
rating determinations in January 1946 were still properly 
applying the rating provisions of the 1933 Schedule, 2nd 
edition - the rating provisions of which differed materially 
from those of the revised 1945 Schedule with respect to 
rating amputation of the   4th (ring) finger - the Board 
finds that due process of law requires that the Board's 21 
July 2000 decision with respect to the issue of whether the 
January 1946 rating action which denied service connection 
for amputation of the right 4th (ring) finger was clearly and 
unmistakably erroneous be vacated.  

The Board further notes that this decision has no bearing 
upon the Board's determination with respect to the other 
issue on appeal in the 21 July 2000 Board decision, that is, 
entitlement to an effective date prior to 11 January 1993 for 
restoration of a compensable rating for a surgical scar of 
the right hand, and the Board's determination with respect to 
the latter issue remains in full force and effect.

ORDER

Inasmuch as the July 2000 Board decision erroneously relied 
upon the assumption that the rating provisions of the revised 
1945 Schedule were in effect at the time of the January 1946 
rating action, whereas in fact RO rating determinations in 
January 1946 still properly applied the rating provisions of 
the 1933 Schedule, 2nd edition, due process of law requires 
that the Board's 21 July 2000 decision with respect to the 
issue of whether the January 1946 rating action which denied 
service connection for amputation of the right 4th (ring) 
finger was clearly and unmistakably erroneous hereby be 
vacated.  38 C.F.R. § 20.904(a) (1999).  In accordance with 
this Order, the veteran's appeal with respect to that issue 
will be readjudicated by the undersigned Veterans Law Judge, 
as if the 21 July 2000 Board decision on that matter had not 
been issued.            


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This vacation of a prior Board 
decision is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §§ 20.904(a),  20.1100 (1999).

- 2 -




Citation Nr: 0019256	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  94-15 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1. Whether the January 1946 rating action which denied 
service connection for amputation of the right ring finger 
was clearly and unmistakably erroneous.

2. Entitlement to an effective date prior to 11 January 1993 
for restoration of a compensable rating for a surgical 
scar of the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  

The issues currently deemed to be on appeal before the Board 
of Veterans Appeals (Board) have a long and complicated 
procedural history.  By rating action of January 1946, 
service connection for residuals of injury to the right 4th 
(ring) finger was denied on the grounds that the inservice 
surgery involving amputation of the finger at the proximal 
interphalangeal joint had the effect of ameliorating a 
condition incurred before enlistment, and the pre-service 
injury was not otherwise aggravated by service.  The veteran 
was advised of this determination by letter dated in February 
1946, but he did not appeal it by filing a timely Notice of 
Disagreement (NOD) therewith.  

In April 1965, he attempted to reopen his claim for service 
connection for the above disorder.  The RO noted that 
evidence received in support of this claim revealed a tender 
and painful surgical scar associated with the amputation of 
the right 4th finger.  By rating action of June 1965, service 
connection was granted for a scar on the palmar surface of 
the right hand and a 10 percent rating was assigned for that 
disorder from April 1965, while the right ring finger 
amputation itself was considered to be non-service connected.  

By rating action of August 1982, the 10 percent rating for 
the above-noted surgical scar was reduced to 0 percent 
effective November 1982, on the basis of clinical findings on 
an August 1982 VA examination showing that the scar was no 
longer tender.  The veteran was notified of this rating 
action by letter subsequently in August 1982.  He filed a 
timely NOD therewith, and a Statement of the Case (SOC) was 
issued in November 1982, but he did not thereafter file a 
timely Substantive Appeal.  However, in the NOD he requested 
a personal hearing, which he was never accorded, nor did the 
November 1982 SOC make any reference to the hearing request.  
As will be explained below, this failure to afford the 
veteran a requested personal hearing had the effect of 
tolling any finality with respect to the August 1982 rating 
action, which thus remained pending.  Whereas the second 
issue noted on the title page of this decision has been 
argued and developed on the basis of the presence or absence 
of clear and unmistakable error (CUE) in the August 1982 
rating action, the Board finds that the CUE question as to 
this issue has been rendered moot by the Board's current 
determination that the August 1982 rating action did not 
become final.
 
On 11 January 1993, the RO received what it ultimately 
construed to be the veteran's claim for a compensable rating 
for a surgical scar of the right hand.  Subsequent rating 
actions ultimately resulted in the grant of a 10 percent 
rating for the scar effective 11 January 1993, the date of 
receipt of the claim for increase.  

By rating action of August 1993, the RO held, among other 
things, that there was no CUE in the January 1946 rating 
action denying service connection for amputation of the right 
ring finger.  On VA Form 646 dated in December 1993, the 
veteran's representative specifically disagreed with this 
determination.  Thereafter, the RO by rating action of 
January 1994 readdressed the matter of CUE in the 1946 rating 
action.  In February 1994, the veteran and his representative 
were issued a Supplemental SOC (SSOC) addressing what the 
Board has now determined to be both issues noted on the title 
page of this decision.  Thereafter, the veteran's 
representative at the RO appears to have again reviewed the 
claims folder in May 1994: he wrote "OK" and initialed the 
abovementioned VA Form 646 dated in December 1993, and wrote 
the date "6 May 1994" on that document.  Whereas the 
undersigned Board member would discourage this particular 
method of communication by the veteran's representative, he 
is nevertheless of the opinion that it is possible to 
reasonably construe the representative's May 1994 notation as 
a timely Substantive Appeal of the August 1993 rating action 
which denied CUE in the January 1946 rating action, as well 
as the February 1994 so-called SSOC as to that issue. 

With respect to the second issue on the title page of this 
decision, the November 1993 rating action assigned an 
effective date of 11 January 1993 for a 10 percent rating for 
the surgical scar of the right hand.  Subsequently in 
November 1993, an SOC was issued with respect to the RO's 
determination as to the effective date of the 10 percent 
rating.  A few days later, the veteran filed a Substantive 
Appeal with respect to that issue.

In summary, and as distinguished from what was noted in the 
December 1998 Board Remand Order by another Board Member and 
what was noted in an April 1999 Board Remand Order by an 
Acting Board Member, the undersigned Board Member has made 
the following determinations about the procedural posture of 
this case:

1. The first issue noted on the title 
page of this decision arises from a 
timely appeal of the August 1993 
rating action.  

2. The second issue noted on the title 
page of this decision arises from a 
timely appeal of the August 1982 
rating action.

In June 1993, the veteran gave testimony at a hearing before 
a Hearing Officer at the RO regarding the issues now on 
appeal.  A transcript of this proceeding is of record.  
Inasmuch as this personal appearance occurred before the 
August 1993 rating action, this proceeding is not considered 
to be a hearing on appeal with respect to the first issue 
noted on the title page of this decision.  However, it is 
considered a hearing on appeal with respect to the August 
1982 rating action, which  was not final and remained 
pending.  



FINDINGS OF FACT

1. By rating action of January 1946, the RO denied service 
connection for amputation of the right ring finger; that 
decision was completely inconsistent with and completely 
unsupported by the evidence then of record.

2. Residuals of injury of the right ring finger were noted on 
the pre-induction examination, and, as such, pre-existed 
service.

3. During service, the veteran's right ring finger was 
amputated at the proximal interphalangeal joint.

4. The pre-service residuals of injury to the right ring 
finger increased in severity during service.

5. At the time of the veteran's discharge from service and 
thereafter, the amputation of the right ring finger was 
shown to be at the proximal interphalangeal joint.

6. On VA examination of May 1965, it was found that a 
surgical scar extending 3 inches in length along the ulnar 
side of the stump of the right ring finger and across the 
metacarpal and palmar folds to the hypothenar imminence 
was tender in its mid-portion.

7. By rating action of June 1965, the RO granted service 
connection for a surgical scar of the right hand, and 
assigned a 10 percent rating for that disorder from April 
1965.

8. On VA examination of April 1970, the surgical scar of the 
right hand was described as tender on palpation.

9. On VA examination of August 1982, the surgical scar of the 
right hand was described as non-tender.

10. On VA examination of June 1993, the palmar scar of the 
right hand was described as minimally tender on palpation.


CONCLUSIONS OF LAW

1. The January 1946 rating action denying service connection 
for residuals of injury to the right ring finger, then 
consisting of amputation at the proximal interphalangeal 
joint, was clearly and unmistakably erroneous.  Veterans 
Regulation No. 2(a), pt. II, par. III; VA Regulations 
1008, 1009 (effective        25 January 1936 to 31 
December 1957); 38 U.S.C.A. §§ 1110, 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).

2. The veteran's pre-service residuals of injury to the right 
ring finger were aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. § 3.306 
(1999).

3. Restoration of a 10 percent rating for a surgical scar of 
the palm of the right hand is warranted effective November 
1982.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
3.344 and Part 4, including §§ 4.31, 4.71a, Diagnostic 
Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On the service pre-induction examination of October 1942, it 
was noted that there was a loss of flexion and extension of 
the veteran's right ring finger, which was not considered 
disqualifying for entrance into service.  Service medical 
records reveal that, during service in October 1943, it was 
noted that in May 1942 the veteran was injured in a coal 
mine, when the right 4th finger was caught between the 
bumpers of two coal cars, lacerating the finger and severing 
the flexor tendon.  Current clinical findings revealed marked 
contracture of the flexor tendon of the right hand, with 
complete flexion at the junction of the proximal and middle 
phalanx.  

The veteran was hospitalized at a military facility from 
October to November 1943.  It was planned to do a tendon 
lengthening operation of the flexor tendon of the      4th 
finger of the right hand.  However, at the time of surgery 
the proximal interphalangeal joint was found to be markedly 
deformed, preventing the planned surgical procedure.  As a 
result, the finger was amputated at the proximal 
interphalangeal joint.  At the time of hospital discharge in 
November 1943, the amputation stump was noted to be well-
healed, but the tip was tender.  On examination prior to 
discharge from service in December 1945, amputation of the 
two terminal digits of the right ring finger was noted.  
There was no further reference to tenderness at the 
amputation site.  

Post service, the VA received the veteran's original claim 
for service connection for amputation of the right ring 
finger in December 1945. 

By rating action of January 1946, the RO denied service 
connection for amputation of the right ring finger.  The RO 
found that the right ring finger was amputated in service to 
remedy a disability that existed prior to service, and that 
accordingly no disability had been incurred in or aggravated 
by service.  The veteran was afforded notice of that decision 
and informed of his rights of appeal by correspondence dated 
in February 1946.  The record does not reflect that an NOD 
was received from the veteran in response to that decision 
within the one year period following February 1946.  

In April 1965, the RO received a further claim for service 
connection for residuals of a right ring finger injury, along 
with medical evidence that the surgical scar associated with 
the attempted tendon lengthening and amputation in service 
was tender in the area of the palmar fold of the hand.  On VA 
examination of May 1965, the surgical scar associated with 
the above-noted inservice surgery was noted to extend from 
the mid-portion of the ulnar side of the right ring finger, 
up the palm along the flexor tendon of the right ring finger 
to the hypothenar eminence, a distance of approximately 5 
inches.  The amputation site was noted to be well-healed and 
non-tender.  There was a tender area in the mid-portion of 
the surgical scar.  At another point in the clinical findings 
section of the examination report, the surgical scar was 
described as 3 inches long, instead of 5 inches long.  

By rating action of June 1965, service connection was granted 
for a surgical scar of the palm of the right hand, and a 
10 percent disability rating was assigned from April 1965, 
the date of receipt of the claim.  

On VA orthopedic examination of April 1970, it was noted, in 
pertinent part, that there was a residual scar over the palm 
of the right hand extending longitudinally along the 4th 
metacarpal space which appeared to be tender to palpation.  

The veteran was examined by the VA in August 1974 in 
connection with a claim for entitlement to a permanent and 
total disability rating for pension purposes.  Reference was 
made to amputation of a part of the right ring finger.  There 
were no clinical findings regarding the status of the scar of 
the palm of the right hand. 

On VA examination of August 1982, a 10-centimeter-long scar 
was described on the palmar surface of the right hand.  It 
was noted to be firm, rough, and attached to the deeper 
structures.  It was also noted that there was no tenderness.

As indicated above, an August 1982 rating action reduced the 
rating for the surgical scar of the palm of the right hand 
from 10 percent to zero percent based on the findings on the 
August 1982 VA examination.  In his timely-filed NOD with 
this rating action, the veteran requested a personal hearing 
in this case.  He was issued an SOC in November 1982 which 
made no reference to the hearing.  He did not file a 
Substantive Appeal in this case, and was not accorded the 
hearing he requested in his NOD.

On VA examination of June 1993, the scar of the palm of the 
right hand was described as minimally tender to palpation.

II. Analysis

A. Whether the January 1946 Rating Action was                                             
Clearly and Unmistakably Erroneous

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Under the legal criteria in effect in 1946 pertaining to 
finality of RO determinations with allegations of CUE 
therein, the law grants a period of 1 year from the date of 
notice of the result of the initial determination for the 
filing of an application for review on appeal; otherwise, 
that determination becomes final and is not subject to 
revision on the same factual basis in the absence of CUE.  VA 
Regulation No. 2(a), pt. II, par. III; VA Regulations 1008 
and 1009 (effective 25 January 1936 to          31 December 
1957).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
U.S. Court of Appeals for Veterans Claims (Court) propounded 
a 3-pronged test to determine whether CUE was present in a 
prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test.  "...CUE is a very specific and 
rare kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error....  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error ... that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."

Favorable or unfavorable ankylosis of the ring finger of 
either hand warrants a noncompensable rating.  Ankylosis is 
considered to be favorable when it does not prevent flexion 
of the tip of the finger to within 2 inches (5.1 centimeters) 
of the median transverse fold of the palm.  It is unfavorable 
when it precludes such motion.  However, limitation of motion 
of less than 1 inch (2.5 centimeters) in either direction is 
not considered disabling.  Extremely unfavorable ankylosis 
will be rated as amputation under the provisions of 
Diagnostic Code 5155.  Ankylosis is considered to be 
extremely unfavorable when all of the joints of the finger 
are in extension or in extreme flexion, or when there is 
rotation and angulation of the bones.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extreme flexion, will be rated as amputation.  
38 C.F.R. Part 4, Diagnostic Code 5227 (as in effect from 
1945 to 1999).

A 10 percent rating for amputation of the ring finger of 
either hand is warranted if the point of amputation is at the 
proximal interphalangeal joint or proximal thereto, without 
metacarpal resection.  A 20 percent rating requires that the 
amputation involve metacarpal resection with more that one-
half of the bone lost.  38 C.F.R. Part 4, Diagnostic Code 
5155 (as in effect from 1945 to 1999).

In this case, the veteran has contended that the January 1946 
rating action was clearly and unmistakably erroneous in 
denying service connection for amputation of the right ring 
finger, inasmuch as the amputation of the finger he underwent 
in service constituted aggravation, not amelioration, of his 
pre-existing finger disorder.  

The Board notes that the veteran's pre-existing residuals of 
injury to the right ring finger were noted on pre-induction 
examination of October 1942, but the findings of loss of 
finger flexion and extension therein did not indicate 
extremely unfavorable ankylosis of the right ring finger when 
he entered service.  Accordingly, his pre-existing residuals 
of injury to the right ring finger were ratable as zero 
percent disabling under Diagnostic Code 5227 at the time of 
entrance into service.  

Although in 1943 surgery was planned on the right ring finger 
with the intent to ameliorate the condition which existed 
before enlistment, this ameliorative surgery was never 
performed, as the marked deformity of the proximal 
interphalangeal joint prevented the planned surgical 
procedure to lengthen the tendon.  Instead, the veteran's 
right ring finger was amputated at the proximal 
interphalangeal joint.  The Board finds that this alternative 
surgical procedure resulting in amputation of the right ring 
finger at the proximal interphalangeal joint is evidence of 
an increase in severity of the pre-service right ring finger 
disorder coincident with service, inasmuch as it represented 
a worsening of the pre-service condition by virtue of the 
amputation, and was specifically not surgery which had the 
effect of ameliorating a condition incurred before 
enlistment.  Amputation of the two terminal digits of the 
right ring finger was noted on separation examination of 
December 1945, and the Board thus finds that the veteran 
departed service with a right ring finger disability ratable 
as 10 percent disabling under Diagnostic Code 5155.

The veteran thus having entered service in 1942 with a pre-
existing right ring finger disorder indisputably ratable as 
zero percent disabling, and departed service in 1945 with a 
right ring finger amputation indisputably ratable as 10 
percent disabling, the Board finds that the January 1946 
rating action was clearly and unmistakably erroneous in 
denying service connection for amputation of the right ring 
finger on the basis of aggravation of the pre-existing right 
ring finger disorder by service.  Specifically, the Board 
finds CUE in the January 1946 rating determination that the 
inservice surgery wherein the right ring finger was amputated 
at the proximal interphalangeal joint had the effect of 
ameliorating a condition which existed before enlistment.  
Rather than ameliorative, the actual surgery performed, 
resulting in amputation of the finger, clearly represented 
aggravation of the pre-service disorder.  Moreover, the Board 
finds that this error is undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome of the case at the time it was made, as service 
connection for amputation of the right ring finger would have 
been granted in January 1946 by way of aggravation. 

B.  An Effective Date Prior to 11 January 1993 for 
Restoration of a      Compensable Rating for a Surgical Scar 
of the Right Hand

The veteran has contended that a compensable rating for a 
surgical scar of the right hand was warranted prior to 11 
January 1993, the effective date of a 10 percent rating for 
that disorder assigned by rating action of November 1993.  
The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A.          § 5107(a).  A claim for 
an increased rating is well-grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  As the veteran has asserted that his service-
connected surgical scar of the right hand was worse than zero 
percent disabling prior to 11 January 1993, the Board finds 
that he has thus stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.10 (1999).

A 10 percent rating is warranted for superficial, poorly-
nourished scars with repeated ulceration.  38 C.F.R. Part 4, 
Diagnostic Code 7803.  A 10 percent rating is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804.  A 10 
percent rating is the maximum percentage disability rating 
provided by the Schedule for Rating Disabilities (38 C.F.R. 
Part 4) for a scar under Diagnostic Codes 7803 and 7804.  
Scars may be evaluated on the basis of any related limitation 
of function of the body part which they affect.  38 C.F.R. 
Part 4, Diagnostic Code 7805.  In every instance where the 
schedule does not provide a zero percent rating for a 
Diagnostic Code, a zero percent rating shall be assigned when 
the requirements for a compensable rating are not met.  38 
C.F.R. § 4.31.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g. many skin diseases, will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively symptom-free 
(findings absent) after prolonged rest will not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c). 

In this case, service connection for a scar on the palmar 
surface of the right hand was granted by rating action of 
June 1965, and a 10 percent rating was assigned from April 
1965, the date of receipt of what the RO determined was a 
claim for service connection for that disorder.  By rating 
action of August 1982, the             10 percent rating for 
the right hand scar was reduced to zero percent effective 
November 1982.  The veteran was notified of this 
determination by letter subsequently in August 1982.  He 
filed a timely NOD therewith in November 1982, and an SOC was 
issued subsequently in November 1982, but he did not 
thereafter perfect his appeal by filing a timely Substantive 
Appeal.  However, the Board notes that the veteran requested 
a personal hearing in his NOD, which hearing he was never 
accorded, nor did the SOC make any reference to the hearing 
request.  Under the circumstances, the Board finds that the 
RO's failure to afford the veteran a requested personal 
hearing during the pendency of his appeal of the issue of the 
propriety of the reduction in rating from 10 percent to 0 
percent had the effect of tolling any finality with respect 
to the August 1982 rating action, which has thus remained 
pending.  The proper matter for appellate consideration in 
this case is thus entitlement to restoration of a compensable 
rating for the veteran's right hand surgical scar from 
November 1982 through 10 January 1993. 

After a review of the medical evidence showing a tender right 
hand scar on VA examination of May 1965, a tender scar on VA 
examination of April 1970, a non-tender scar on VA 
examination of August 1982, and a tender scar on VA 
examination of June 1993, the Board finds that material 
improvement of the veteran's scar is clearly not reflected by 
that entire record of examinations, and thus concludes that 
the provisions of 38 C.F.R. § 3.344 require restoration of a              
10 percent rating for the scar for the period from November 
1982 through              10 January 1993.  The appeal is 
granted to this extent.


ORDER

The appeal with respect to the issue of service connection 
for amputation of the right ring finger is granted based on 
CUE in the January 1946 rating action.  Restoration of a 10 
percent rating for a surgical scar of the right hand is 
granted from November 1982, subject to the applicable 
regulations governing the payment of monetary benefits.



		
	BRUCE E. HYMAN
	Member, Board of Veterans Appeals




 

